PER CURIAM.
Juan Olivares appeals from the sentence the District Court1 imposed after he pleaded guilty to a drug offense. His written plea agreement included an appeal waiver. His counsel has moved to withdraw and filed a brief in accordance with Anders *571v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), arguing that the sentence was unreasonable. We conclude that the appeal waiver is enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing de novo “the validity and applicability” of an appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.) (en banc) (discussing enforcement of appeal waivers), cert. denied, 540 U.S. 997, 124 S.Ct. 501, 157 L.Ed.2d 398 (2003). We have independently reviewed the record under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and have found no non-frivolous issues for appeal. Accordingly, we grant counsel’s motion to withdraw, and we dismiss this appeal.

. The Honorable Gary A. Fenner, United States District Judge for the Western District of Missouri.